Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicants’ Remarks filed on 11/10/2022, wherein claims 9 and 10 are canceled and claims 1, 20 and 65 are amended. No claims are newly added. 
Claims 1, 2, 7, 8, 11-13, 16, 17, 20, 25-29 and 65-67 are pending in the instant application and are examined on the merits herein.

Priority
The application is a continuation of application 16/016369, filed on 6/22/2018, now US 10,941,177, which is a continuation of application 15/282492, filed on 9/30/2016, now abandoned, which is a continuation of application 13/793557, filed on 3/11/2013, now US 9,481,704, which claims benefit to provisional application US 61/610,411 filed on 3/13/2012.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 11-13, 16, 17, 20, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2011/0230654, IDS).
Butler 654 discloses a compound with the structure: (¶0242)

    PNG
    media_image1.png
    204
    362
    media_image1.png
    Greyscale

Wherein in various embodiments: 
X1 is N;   
R1 is H;
R2b is F;
R4 and R7 are CH2R5 or C(O)R5, with R5 being H, phenyl or sub. phenyl, with CH2R5 exemplified as benzyl (¶0305), which is specifically listed among the definition of “arylalkyl”( ¶0267);
R8 and R9 are defined as in Formula (VI), wherein in specific embodiments R8 is NH2 or NR11R12 and R9 is H or NR11R12 (¶0043-0063, 0227), with R11 and R12 as defined at ¶0060, including H, and C1-C8 alkyl and 
R17 is OH, OR18, OC(O)R18, OC(O)CH3, OMe, OEt. (¶0061, 0242-0247)
Butler 654 does not specify a compound where all envisioned variable embodiments are described such that all instant structural requirements are met. For instance, Butler 654 does not specifically describe an embodiment where R2b is F and R8 is NH2, simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art that although all instantly claimed variable substituents are not exemplified in a single compound by Butler 654, that the variable substituents described by Butler 654 are clearly envisioned with a scope such that one could prepare an array of compounds based on the suggestions of Butler 654, by routine experimentation, rendering the instantly claimed compounds prima facie obvious, wherein said array of compounds would reasonably be expected to be functionally equivalent for the purpose of fighting Flaviviruses.  With respect to the instant limitations where R2 is OH or R6 is H, Butler does not specify that the equivalent positions in formula VIc are OH. However, one of ordinary skill in the art would readily recognize the groups at these positions specified by Butler 654 as protecting groups that when removed would result in formation of a hydroxy group, thereby arriving at the instant limitation of R2 being OH or R6 being H.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Butler, has been fully considered but is not persuasive. 
Applicant maintains the argument that Butler does not identify a lead compound that would be reasonably modified to arrive at the instant claims. 
Applicants’ argument is not persuasive. Butler clearly teaches nucleoside analogs bearing a 1’-CN group as the desired anti-viral compound, which are outside the scope of the instant claims. However, Butler also clearly envisions compounds rendering the instant claims obvious, as standalone compounds. Specifically, Applicants’ attention is directed to claim 20 of Butler where the following compounds are claimed, not as intermediates, but as standalone compounds. (Claim 20)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

B

With respect to compound A, the only difference between compound A and instant formula I, is that the position X1 of Butler is CH instead of N. However, Butler teaches that for compounds of formula VIb, of which compound A is a member, that X1 may be CH or N. (¶0219) Thus, it would be prima facie obvious to modify compound A to replace the X1=CH moiety with X1=N moiety, as taught by Butler, thereby arriving at a compound of instant formula I. With respect to compound B, the only difference between compound B and instant formula I, is that the position R9 of Butler is SMe instead of S(O)nRa, NH2, N3, H or halogen. However, Butler teaches that for compounds of formula VIb, of which compound B is a member, that R9 may be H. (¶0221) Thus, it would be prima facie obvious to modify compound B to replace the R9=SMe moiety with R9=H moiety, as taught by Butler, thereby arriving at a compound of instant formula I.
The rejection is still deemed proper and is maintained.

Claims 1, 2, 7, 8, 11-13, 16, 17, 20, 25-29 and 65-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Babu et al. (WO 2010/036407, IDS), in view of Shi et al. (Bioorg. Med. Chem., 2005, IDS).
Babu discloses a compound of formula III , for use in treating viral infections, specifically HCV infections (Claims 1 and 47): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	further wherein R and R1 may be numerous different substituents as defined in claim 1, specifically where R and R1 may be NRaRb or SRa, where Ra and Rb may be H or alkyl, and R2 is a nucleoside sugar group. Babu also discloses that R may specifically be ORa, Cl, SRa, NRaRb or NRaRbRc and that R1 may specifically be H or NRaRb, wherein Ra and Rb may be H or alkyl. (Claims 1, 5 and 7) Babu further discloses that the nucleoside sugar group may be selected from among 19 options, specifically one with the following structure: (Claim 9)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Babu exemplifies the following structure: (Claim 25)

    PNG
    media_image6.png
    200
    216
    media_image6.png
    Greyscale

Babu also discloses that the above compounds may be part of a pharmaceutical composition comprising carriers and/or additional anti-viral agents, such as ribavirin. (Claims 36-43)
Babu does not exemplify or claim nucleosides that meet all instant structural limitations.
Shi et al. teaches 2’-deoxy-2’-fluoronucleosides as effective HCV antiviral compounds. (Abstract) Shi et al. further teaches that the 2'-fluoro substituent is specifically recognized by HCV polymerase conferring anti-HCV activity. (p. 1645, Col. 2)
It would have been prima facie obvious to one of ordinary skill in the art to substitute the exemplified nucleoside sugar group in compound 11a of Babu, for the nucleoside sugar group bearing the 2’-fluoro substituent, as suggested by Babu, thereby arriving at the instant invention. One would be motivated to specifically select the nucleoside sugar group bearing the 2’-fluoro substituent from among the 19 groups suggested by Babu, based on the teachings of Shi. Shi et al. teaches that the 2’-fluoru substituent is recognized by HCV polymerase and thus compounds bearing such a group would be reasonably expected to be effective in combating an HCV infection, which is the goal of Babu. With respect to instant claims 12, 13, 66 or 67, which recite embodiments where both R4 and R5 are NH2 or SMe, this is an obvious variant of Babu/Shi. Specifically, Babu suggests that both R and R1 can be NRaRb or SRa, with Ra or Rb being H or alkyl. Hence, it would be obvious to modify the exemplified compound 11a of Babu to substitute the H at position R1 for NH2 or S-alkyl, thereby arriving at compounds that render the scope of instant claims 12, 13, 66 or 67 obvious. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Babu/Shi, has been fully considered but is not persuasive. 
Applicant argues that Babu does not teach that the exemplified compounds have anti-HCV activity, thus there is no motivation to select the exemplified compounds as lead compounds to modify based on the teachings of Shi. Applicant further argues that Shi only teaches anti-HCV activity for nucleoside analogs having a cytosine base, which differs from the base of Babu, thus there is no reasonable assurance of success in combining Babu/Shi
Applicants’ argument is not persuasive. Babu envisions that the claimed compounds, see specifically claims 1, 3, 15 and 47, are effective against an HCV viral infection. Since the exemplified compounds of Babu, and their obvious variants, fall within the scope of claims 1, 3 and 15, it is reasonable to expect that these compounds will have anti-HCV activity. The teachings of Shi motivate one to select a 2’-fluoro sugar from among the several suggested by Babu due to the specific HCV polymerase recognition of a 2’-fluoro bearing sugar, which is independent of the nucleoside base. The fact that Shi shows anti-HCV results only for cytosine nucleosides does not limit one of ordinary skill in the art to modifying cytosine analogs. Indeed, Babu teaches a purine nucleoside base identical to that claimed and suggests that the sugar of the nucleoside analog may be one bearing a 2’-fluoro group. Since, both Babu and Shi are directed towards nucleoside analogs having anti-HCV activity, one would reasonably expect that employing a 2’-fluoro sugar on the purine nucleoside analog of Babu, would have anti-HCV activity.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623